      Case 2:21-cv-00015-TLN-KJN Document 4 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   JOSH WISE,                                         No. 2:21-cv-00015-TLN-KJN

12                       Plaintiff,                     ORDER

13            v.
14   KAREN HORTON,
15                       Defendant.
16

17            Plaintiff proceeds in this action pro se. The matter was referred to a United States

18   Magistrate Judge under the Court’s Local Rules.

19            On January 21, 2021 the magistrate judge filed findings and recommendations (ECF No.

20   3), which were served on the parties and which contained notice that any objections to the

21   findings and recommendations were to be filed within fourteen (14) days. No objections were

22   filed. Accordingly, the Court presumes that any findings of fact are correct. See Orand v. United

23   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

24   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

25   1983).

26            The Court has reviewed the applicable legal standards and, good cause appearing,

27   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

28   IT IS HEREBY ORDERED that:
                                                       1
     Case 2:21-cv-00015-TLN-KJN Document 4 Filed 03/05/21 Page 2 of 2


 1     1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;

 2     2. The action is DISMISSED for lack of subject matter jurisdiction; and

 3     3. The Clerk of Court is directed to close the case.

 4   DATED: March 4, 2021

 5

 6

 7
                                                Troy L. Nunley
 8
                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
